Citation Nr: 0523146	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-02 417	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service connected 
disability of the left knee.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia, (RO).  In March 2005, a Travel Board 
hearing was held at the RO before the undersigned Veterans 
Law Judge.  

In a decision dated July 12, 2005, the Board completed a 
decision with respect to both issues listed on the first page 
herein.  Prior to that decision by the Board, but after the 
veteran's file was received at the Board, the RO received 
statements submitted in support of the veteran's appeal in 
April 2005.  As these statements were not included in the 
claims file and were not addressed at the time of the 
July 12, 2005, Board decision, that decision has since been 
vacated to ensure due process to the veteran, and the 
decision completed herein is now issued in place of the 
vacated July 12, 2005, Board decision.  


FINDINGS OF FACT

1.  There is no competent evidence linking a disability in 
the right knee to service or to service-connected disability 
in the left knee, nor is there competent evidence linking a 
back disability to service-connected disability in the left 
knee.  

2.  Service connection for a back disability was denied by an 
April 1946 rating decision, as to which the veteran was 
notified in that month; the veteran did not appeal that 
decision, and it is the most recent final rating decision 
addressing the issue of entitlement to service connection for 
a back disability on any basis.  

3.  The evidence received since the April 1946 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a back 
disability.  



CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
the service-connected left knee disorder.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004). 
 
2.  The April 1946 rating decision is final.  Veterans 
Regulation No. 2(a) Part II, Para. III; Veterans 
Administration Regulation 1008. 

3.  Evidence received to reopen the claim for entitlement to 
service connection for a back disability is not new and 
material; therefore, this claim may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 20.1100, 3.159 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

The veteran's current claim was received in November 1972.  
The RO then obtained medical records and examination reports, 
and in due course adjudicated the claim in a rating decision 
dated in April 2003.  The veteran's notice of disagreement 
was received in July 2003, initiating the present appeal.  

In a September 2003 letter, the RO advised the veteran of the 
VCAA and its effect on his claims.  The RO notified the 
appellant of three of the four required content elements.  He 
was notified of the information and evidence not of record 
(1) needed to substantiate his claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
Although this notice did not explicitly ask the appellant to 
provide "any evidence in [his] possession that pertains" to 
his claim, 38 C.F.R. § 3.159(b)(1), the notice properly 
conveyed the essence of the regulation.  The letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  It contained a detailed explanation of 
what was needed, and advised the veteran, in pertinent part, 
"You must give us enough information to be able to identify 
and request relevant records where they exist."  Numerous 
items of medical and lay evidence were subsequently 
submitted. 


In addition, the veteran was advised, by virtue of a detailed 
January 2004 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  The 
Board therefore believes that appropriate notice has been 
given.  The Board notes, in addition, that a substantial body 
of lay and medical evidence was developed with respect to the 
veteran's claim, and that the January 2004 SOC issued by the 
RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  Further, the claims file 
reflects that the January 2004 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159, which 
contains the guidance that a claimant should "provide any 
evidence in the claimant's possession that pertains to the 
claim."  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.  

Thus, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran sustained an artillery shell fragment wound to 
the left knee during World War II in December 1944, with the 
wound being described as penetrating the left popliteal area, 
and with a retained metallic foreign body.  This resulted in 
part in traumatic arthritis and internal derangement.  
Service connection for the wounds to the left knee was 
granted by an April 1946 rating decision, at a disability 
rating of 30 percent.  This disability has been rated at 20 
percent since 1952.  The service medical records do not 
reflect a back injury or injury to the right knee, and the RO 
issued an April 1946 rating decision, as to which the veteran 
was notified in that month, which denied service connection 
for a back disability.  

Thereafter, the pertinent evidence includes a March 1952 VA 
X-ray of the lumbosacral spine which demonstrated no 
significant pathological changes.  An X-ray of the low back 
in May 1963 revealed a partial loss of the normal lumbar 
lordosis, with straightening secondary to muscular spasms.  
There was also a tilt of the lumbar spine to the right, and 
"extremely minimal" arthritic changes involving the lumbar 
vertebrae.  Private medical reports from June 1965 show the 
veteran complaining about radiating low back pain since an 
automobile accident in April 1964.  A myelogram conducted at 
that time revealed a herniated disc at L4-L5.  

In connection with the May 2002 claim that gave rise to the 
present appeal, the veteran was afforded examinations for 
adjudication purposes in December 2002 and February 2003.  At 
the December 2002 examination, the veteran's posture was 
abnormal and his gait was "markedly abnormal," and he was 
not able to stand or walk without the assistance of two 
people.  Flexion in each knee was to 120 degrees with pain 
and extension was full in each knee.  

Reports from the February 2003 VA examination show the 
veteran contending that he had suffered from joint aches, 
swelling, and pain in the right knee since service.  He 
stated that pain in the right knee had impeded his ability to 
work through the years and had required multiple 
hospitalizations.  Upon physical examination, the veteran's 
posture was normal, his gait was very slow, and he could not 
walk without a walker with a chair.  The general appearance 
of the knees was normal. Flexion of the knees was up to 90 
degrees bilaterally with pain, and extension was normal 
bilaterally.  X-rays of the left knee revealed severe 
osteochondrosis of the left knee and prominent joint 
effusion.  X-rays of the right knee revealed severe 
osteochondrosis with joint effusion and moderate hypertrophic 
arthritic changes.  The diagnoses were severe osteochondrosis 
with joint effusion and arthritis in each knee.  The examiner 
concluded that "[t]he right knee condition is not secondary 
to the left knee disability."  

At his March 2005 Travel Board hearing, the veteran testified 
that he first injured his back helping others lift a heavy 
object while serving on maneuvers in Louisiana during service 
in 1943.  He stated that his back has been hurting ever since 
service, and that he was treated for back problems since the 
year following service separation, to include treatment 
within one year of service by a Dr. C.W. and at a VA medical 
facility in Augusta, Georgia.  He also testified that 
physicians, including Dr. C.W., had told him that his right 
knee disability was etiologically related to his service-
connected left knee disorder.  As previously noted, the 
record was held open to provide the veteran the opportunity 
to submit records from Dr. C.W., or of any other relevant 
treatment, but no such evidence was submitted.  The veteran 
did testify that he had not been told by a physician that his 
back disability was etiologically related to the service-
connected left knee disorder.  

Also of record are several statements from laypersons, 
including the additional correspondence received at the RO in 
April 2005.  The newly submitted evidence, to which reference 
is made in the Introduction, above, required the July 12, 
2005, Board decision to be vacated.  These statements are 
supportive of the veteran's assertion that the claimed 
disabilities should be recognized as service-connected, and 
they discuss why the authors believe that the veteran is 
deserving of additional VA compensation, given the 
seriousness of his current medical condition.  

III.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
 
A.  Right Knee

Review of the relevant evidence, including the service 
medical records and post-service clinical reports, reveals no 
objective evidence of an in-service right knee disability or 
any competent medical evidence linking a current right knee 
disorder to in-service symptomatology or pathology.  That 
fact notwithstanding, the veteran's essential contention is 
that he has a current right knee disability as a result of 
the service-connected left knee disorder.  However, the only 
competent evidence directly addressing this matter, the 
opinion following the February 2003 examination, specifically 
found that the veteran's right knee disability was not the 
result of his service connected left knee disability.
The Board commends the veteran for his valorous service, and 
acknowledges the severe level of disability not only 
currently demonstrated in the left knee that sustained the 
shrapnel wound, but also in the right knee.  The Board also 
recognizes the veteran's sincere belief, and respects his 
right to offer his opinion in this regard, that his right 
knee disability is etiologically related to the service-
connected left knee disability, thereby warranting service 
connection for this disability.  The veteran, however, is not 
a medical professional, nor are the laypersons who have, with 
the best of intentions, submitted statements on his behalf, 
and they are therefore not deemed competent to present 
evidence as to diagnosis, medical etiology, or causation.  
See Routen, Espiritu, supra.
As a result, the Board finds that the probative value of this 
uncorroborated positive lay evidence is outweighed by the 
negative evidence of record, essentially the negative opinion 
following the February 2003 examination, and the lack of any 
other competent medical evidence linking a current right knee 
disability to service or to the service-connected left knee 
disability.  Therefore, the claim for service connection for 
a right knee disability must be denied.  Gilbert, 1 Vet. App. 
at 49.

B.  Low Back

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004).

The above criteria represent a relatively recent change to 
the new and material evidence requirement found at 38 C.F.R. 
§ 3.156(a), and apply only to a claim to reopen a finally 
decided claim that was received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  As the veteran in this case filed his 
request to reopen his claim, which gave rise to this appeal 
in May 2002, after the effective date for regulatory change 
of the new and material evidence requirement, the revised 
definition of new and material evidence, as set forth below, 
will be applied in this case.  These amended criteria were 
applied by the RO, and the veteran was notified of them by 
letter dated in September 2003 and the January 2004 SOC.  As 
such, no prejudice to the veteran could thus arise from the 
Board's application of these criteria below.  See Bernard v. 
Brown, supra. 

As indicated previously, service connection for a low back 
disability was denied by an April 1946 rating decision.  The 
veteran received prompt notification of that decision, and he 
did not appeal the decision, and it is thus "final."  
Veterans Regulation No. 2(a) Part II, Par.III; Veterans 
Administration Regulation 1008.  This is the last final 
rating decision adjudicating the issue of entitlement to 
service connection for a low back disability on any basis.  


The evidence before the adjudicators in April 1946, as 
indicated, included the service medical records, which 
contained no evidence of a back disability.  There was 
otherwise no medical evidence linking a back disability to 
service, or demonstrating the presence of arthritis of the 
back within on year of service, at the time of the April 1946 
rating decision.  

With regard to the evidence added to the record since the 
April 1946 rating decision, as previously noted, the records 
reflect post-service evidence of a back disability attributed 
by the veteran to an automobile accident in 1964.  None of 
this information, however, contains any competent medical 
evidence linking a back disability to service, or to the 
service-connected left knee disability.  Also, the veteran 
himself testified at his March 2005 hearing that he not been 
told by a physician that his back disability was the result 
of the service-connected right knee disability.   

In short, and as set forth above, none of the evidence of 
record after the April 1946 rating decision contains any 
competent medical evidence linking a back disability to 
service or the to service-connected left knee disorder.  As 
for his testimony asserting the existence of a back 
disability during service and the assertion that he has a 
current back disability that is related thereto, as well as 
the similar assertions of record from other laypersons, with 
all due respect for their opinions, neither the veteran nor 
the other individuals are competent to offer such evidence as 
to diagnosis, medical etiology, or causation of disability, 
as noted above.  See Routen, Espiritu, supra.  

In view of the foregoing, the Board finds that none of the 
evidence received since the April 1946 rating decision raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for a back disability.  As 
such, this evidence is not new and material.  
38 C.F.R. § 3.156 (2004).  Having found that the evidence is 
not new and material, we conclude that the claim may not be 
reopened, and no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).



ORDER


Entitlement to service connection for a right knee disorder 
is denied. 

New and material evidence having not been received, the claim 
for service connection for a low back disorder is not 
reopened, and is accordingly denied. 




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


